 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH L. STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                           FRESNO DIVISION

13

14    ALICIA MADRIGAL,                                Case No. 1:18-cv-00423-EPG

15                       Plaintiff,
                                                      STIPULATION FOR A THIRTY-DAY
16           v.                                       EXTENSION FOR DEFENDANT TO FILE HER
                                                      OPPOSITION TO PLAINTIFF’S OPENING
17    NANCY A. BERRYHILL,
      Acting Commissioner of Social Security,         BRIEF; ORDER
18
                         Defendant.
19

20          IT IS HEREBY STIPULATED, by and between Alicia Madrigal (Plaintiff) and Nancy A.

21   Berryhill, Acting Commissioner of Social Security (Defendant), by and through their respective

22   counsel of record, that Defendant shall have an extension of time of thirty (30) days to file her

23   Opposition to Plaintiff’s Opening Brief. The current due date is December 27, 2018. The new

24   due date will be January 28, 2019 (because the thirtieth day, January 26, 2019, is a Saturday).

25   The parties further stipulate that all other dates will be extended accordingly.

26          Defendant requests this extension because the attorney responsible for briefing this case is

27   new to the office of the undersigned, requiring additional time for review by the undersigned

28   attorney, who remains counsel of record. Furthermore, both the undersigned counsel for
 1   Defendant and the attorney responsible for drafting Defendant’s brief have pre-scheduled leave

 2   (occasioned in part by end-of-year “use or lose” leave), which will include the week leading up to

 3   the current due date of December 27, 2018. For all these reasons, Defendant requires an

 4   additional 30 days to prepare and file her Opposition to Plaintiff’s Opening Brief. Plaintiff has no

 5   objection to this request. This request is made in good faith with no intention to unduly delay the

 6   proceedings.

 7                                                Respectfully submitted,
 8
                                                  s/ Laura Krank
 9                                                LAURA KRANK
                                                  Attorney for Plaintiff
10                                                (by email authorization)
11
                                                  MCGREGOR W. SCOTT
12                                                United States Attorney

13   DATE: December 19, 2018                By    s/ Daniel P. Talbert
                                                  DANIEL P. TALBERT
14                                                Special Assistant United States Attorney
15
                                                  Attorneys for Defendant
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
 1                                                  ORDER
 2            Based upon the Stipulation of the parties, and good cause appearing, Defendant shall
 3   have an extension of time of thirty (30) days to file her responsive brief. All corresponding
 4   briefing deadlines are modified accordingly.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     December 20, 2018                          /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
